Citation Nr: 0307011	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and E.C. 


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The appellant has alleged active duty service from October 
1941 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and September 2001 
decision letters issued by the VA Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.  The appellant submitted a notice of 
disagreement with the January 1999 decision in October 1999.  
He later expressed disagreement with the September 2001 
decision in January 2002.  A Statement of the Case was issued 
that same month, and the appellant submitted a timely 
substantive appeal to the RO in March/May 2002.    

In January 2002, the appellant appeared at the Manila RO and 
testified before a Decision Review Officer (DRO).  A 
transcript of the hearing is of record.  The appellant 
indicated in his substantive appeal that he wanted a hearing 
before the Board.  In July 2002, he withdrew his request for 
a hearing.  See Letter, received July 2, 2002. 

In August 2002, the appellant submitted a letter in which he 
appointed a private representative.  The RO then provided the 
appellant with a VA Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative, and requested he complete 
the form if he desired representation.  As the record does 
not contain an executed VA Form 22a, the appellant remains 
unrepresented.


FINDINGS OF FACT

1.  In a May 1997 decision letter, the RO notified the 
appellant that he had not provided valid documentation 
verifying qualifying military service to meet the basic 
eligibility requirements for VA disability benefits, and the 
appellant did not appeal this decision.

2.  Evidence submitted since the May 1997 RO decision letter 
notifying the appellant that he had not met the basic 
eligibility requirements for VA disability benefits is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  The United States Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN) has certified that the 
appellant had no service as a member of the Army of the 
United States, or the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.
  

CONCLUSIONS OF LAW

1.  The RO's May 1997 decision that the appellant had not met 
the basic eligibility requirements for VA disability benefits 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200 (2002).

2.  Evidence submitted since the May 1997 decision that the 
appellant had not met the basic eligibility requirements for 
VA disability benefits is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The appellant has not met the basic eligibility 
requirements for VA disability benefits.  38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist and does not require an automatic remand 
of a claim that was previously adjudicated by the Board or 
the RO and had become final.  This is true because, as it 
pertains to the duty to assist provisions, the new law 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ." 38 U.S.C.A. § 5103A(f) (West 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant was notified of the VCAA and 
the criteria for meeting the basic eligibility requirements 
for VA disability benefits and the laws and regulations 
pertaining to new and material evidence by means of the 
discussion in the January 2002 statement of the case (SOC), 
as well as in several letters from the RO.  He has been 
informed, therefore, of type of information and evidence 
necessary to substantiate his claim.  Likewise, the January 
2002 SOC informed the appellant of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

There is no indication of any relevant records that the RO 
failed to obtain.  There is no reasonable possibility that 
providing the appellant a VA examination would substantiate 
this claim, which has been denied because of a lack of 
qualifying service.  Therefore, in this particular case, the 
RO has provided the appellant with all notice and assistance 
required by the VCAA.  

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the most recent service 
department finding, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1) (2002).  This case 
hinges on whether the appellant has recognized service to be 
considered a "veteran," and in this regard the service 
department has verified and reverified that he does not have 
the requisite service.  Under these circumstances, no further 
assistance to the appellant is required.


II.  Finality and New and Material Evidence

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

On May 12, 1997, the RO issued a decision letter informing 
the appellant that he did not have the required military 
service to be eligible for VA benefits.  The appellant did 
not appeal this decision.  Accordingly, the May 1997 decision 
is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200 (2002); see D'Amico v. West, 209 F.3d 1322 
(2000) (overruling Sarmiento v. Brown, 7 Vet. App. 80 (1994), 
which had held that where an appellant never attained the 
status of "claimant" there was no finally decided claim 
which could be reopened).

The appellant has alleged that he did not receive notice of 
the May 1997 decision letter.  See Letters, received November 
26, 1997 and March 20, 1998.  The address to which the May 
1997 decision was mailed was the same address as that on the 
appellant's submissions both before and after May 1997.  See, 
e.g., VA Form 21-526, Veteran's Application for Compensation 
or Pension, received February 18, 1997, and Letter, received 
September 1, 2001.  Further, there is nothing to suggest that 
the mailing of the May 1997 letter to the appellant was 
returned.  Thus, it appears that the May 1997 decision 
letter, given the presumption of regularity attaching to the 
acts of public officers under Ashley v. Derwinski, 2 Vet. 
App. 62 (1992), was sent to the appellant in May 1997.  This 
presumption of regularity is only overcome by "clear 
evidence to the contrary," and no such "contrary" evidence 
is shown in this case.  In the Board's opinion, there is no 
clear evidence to the contrary that information was provided 
to the appellant by the RO in the regular course of business.  
See Ashley at 65.  Furthermore, even if there was evidence of 
nonreceipt by the appellant, that evidence, standing alone, 
is not the type of clear evidence to the contrary, which 
would be sufficient to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002). New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Therefore, the amendment is not 
applicable to the appellant's claim, as he filed his claim to 
reopen in July 1998.  

The final May 1997 RO decision relied on the results of an 
ARPERCOM service verification, received in April 1997, which 
disclosed the appellant had no recognized service.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The evidence received subsequent to the May 1997 decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence has been received.  In July 1998, 
the RO received a letter of certification from the Armed 
Forces of the Philippines, Office of the Adjutant General, 
which included military organization and date of birth 
information not previously submitted to VA.  Subsequent 
submissions repeated this information.  This evidence bears 
directly and substantially upon the specific matter under 
consideration and was not considered by the RO in its May 
1997 decision.  The ARPERCOM's December 1998 reverification 
of service based on this information demonstrates that it is 
the very sort of evidence that is so significant that it must 
be considered to fairly decide the merits of this claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim. 




III.  Basic Eligibility

Although the issue on appeal is whether new and material 
evidence has been presented to reopen the claim, in January 
1999 the RO denied the claim on the basis that the appellant 
did not have valid military service.  The appellant has 
presented evidence and argument on this issue and has been 
provided notice of the relevant laws and regulations by means 
of the January 2002 SOC.  Therefore, the Board's review of 
the claim on this basis will not result in any prejudice to 
him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2002).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203.  These regulations have their basis in statute, at 
38 U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the United States Court of Appeals for 
Veterans Claims upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In April 1997, ARPERCOM determined that the appellant did not 
have recognized service.  Since the appellant provided an 
alternate birth date and additional organizational unit 
information, the RO requested ARPERCOM to reverify service.  
In December 1998, ARPERCOM advised the RO that there was no 
change in the prior negative certification dated April 8, 
1997.  In reaching that determination, the Department of the 
Army was provided with all of the pertinent information that 
was submitted by the appellant in regard to his purported 
service in the U.S. Armed Forces.  Because VA is bound to 
accept the findings of the service department in this regard, 
the Board finds that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  See 38 
C.F.R. § 3.203; Duro, supra.

In support of his claim, the appellant has submitted several 
documents signed by officials of the Philippine government 
and lay statements, which he contends certifies his service 
with the Philippine forces during World War II.  The 
appellant requests that VA accept these documents and 
essentially reject the recent status determination made by 
the Department of the Army.  The Philippine government, 
however, has its own laws and regulations, which permit 
recognition of military service that are not recognized by 
the U.S. Army.  The documents submitted by the appellant fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of the appellant's recognized service for the 
purpose of receiving VA benefits.

Additionally, the appellant has submitted copies (not 
originals) of an Enlisted Record and Report of Separation , 
Honorable Discharge (WD AGO Form 53-55) and Army of the 
United States, Honorable Discharge.  However, these copies 
were not issued by the service department or a public 
custodian of records who certified that they are true and 
exact copies.  They were submitted by the appellant.  They 
are suspect to the extent that the Enlisted Record and Report 
of Separation, Honorable Discharge, shows that the appellant 
was inducted into service on November 5, 1941, but entered 
service prior to that date, on October 28, 1941.  These 
documents may not be accepted by the Board as verification of 
the appellant's recognized service for the purpose of 
receiving VA benefits.   See 38 C.F.R. § 3.203(a) (2002).  As 
discussed above, the RO has requested verification of service 
from the service department on two occasions and been advised 
that the appellant did not have recognized service.

Although the appellant has submitted additional documentation 
since the RO requested reverification of his military service 
from ARPERCOM, none of the evidence he subsequently submitted 
reflects personal information different than that previously 
provided to ARPERCOM.  Consequently, the record contains no 
additional evidence that would warrant a further request to 
the service department to verify or recertify additional 
military service.  Sarmiento v. Brown, 7 Vet. App. 80 (1994).

In the Appeal to Board of Veterans' Appeals, the appellant 
argued that reverification was appropriate because the DRO 
had suggested at the January 2002 hearing that there may have 
been some tampering with Philippine military records prior to 
transmittal to the U.S. government for archiving.  Not only 
was this not said by the DRO, according to the hearing 
transcript of record, but it is not the type of personal 
information that would warrant reverification of service.  

In short, the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  The appellant's 
claim for entitlement to VA benefits must therefore be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As a final point of information, if an individual believes 
there is reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

New and material evidence having been submitted, the claim to 
establish legal entitlement to VA benefits is reopened.  To 
this extent only, the appeal is granted.

Basic eligibility for VA disability benefits is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


